         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                     Case No. 1:21-CR-00237-1
             v.

 JONATHANPETER ALLEN KLEIN,

                   Defendant.


                         GOVERNMENT’S MEMORANDUM OF LAW
                          IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully files this memorandum in support of its motion that defendant

Jonathanpeter Allen Klein (“J. Klein”) be detained pending trial, pursuant to 18 U.S.C. § 3142(e).

As described below, there is a statutory presumption of detention in this matter under Section

3142(e)(3)(C). In addition, consideration of each of the factors set forth in Section 3142(g) amply

demonstrates that no condition or combination of conditions will reasonably assure the appearance

of the defendant as required and the safety of any other person and the community for the purposes

of Section 3142(e)(1).

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The defendant and his brother, co-defendant Matthew Leland Klein (“M. Klein”), were

active participants in the January 6th attack on the U.S. Capitol. Surrounded and assisted by a mob

of rioters, the defendants joined together to wrench open a secure door on the Capitol’s north side.

Behind that door, law enforcement officers tasked with protecting the Capitol and its inhabitants

prepared to fend off yet another wave of attacks from the unruly crowd. The defendant’s actions

created a dangerous scenario that directly interfered with law enforcement’s efforts to secure the

building. That the defendant did so as part of a second or third wave of attacks--with knowledge
          Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 2 of 23




of the mayhem that had already unfolded at the Capitol--shows his reckless disregard for others

and the danger posed by the defendant.

        On March 19, 2021, both defendants were charged by indictment with:

                (i)     conspiring to violate 18 U.S.C. §§ 1512(c)(2) (obstruction of an official
                        proceeding) and 231(a)(3) (obstruction of law enforcement during a civil
                        disorder) [Count One];

                (ii)    violating 18 U.S.C. §§ 1512(c)(2) and 2 [Count Two];

                (iii)   violating 18 U.S.C. §§ 231(a)(3) and 2 [Count Three];

                (iv)    violating 18 U.S.C. §§ 1361 and 2 (felony destruction of government
                        property in excess of $1,000) [Count Four];

                (v)     violating 18 U.S.C. § 1752(a)(1) (entering and remaining in a restricted
                        building or grounds) [Count Five]; and

                (vi)    violating 18 U.S.C. § 1752(a)(2) (disorderly conduct in a restricted building
                        or grounds) [Count Six].

        The January 6th Attack on the Capitol

        On January 6, 2021, rioters, which included members and leaders of the Proud Boys, 1

physically breached the Capitol in a bid to stop Congress from carrying out its constitutionally

mandated duty of certifying the results of the 2020 Electoral College vote. As result of these events,

approximately 81 members of the Capitol Police and 58 members of the Metropolitan Police

Department were assaulted. The Capitol suffered millions of dollars in damage—including broken

windows and doors, graffiti, and residue from pepper spray, tear gas, and fire extinguishers

deployed both by crowd members who stormed the Capitol and by Capitol Police officers trying



1
  As alleged in the indictment, the Proud Boys describes itself as a “pro-Western fraternal organization for
men who refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud Boys
members routinely attend rallies, protests, and other events, some of which have resulted in violence
involving members of the group. There is an initiation process for new members of the Proud Boys, and
members often wear black and yellow polo shirts or other apparel adorned with Proud Boys logos to public
events.


                                                     2
          Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 3 of 23




to restore order. Additionally, many media members were assaulted and had cameras and other

news-gathering equipment destroyed.

        Moreover, the rioters’ conduct did, in fact, cause members of Congress to temporarily

suspend the certification of the 2020 Electoral College vote, as they evacuated from their

respective chambers, at approximately 2:20 p.m., while the United States Capitol Police (“USCP”)

and other law-enforcement officers worked to restore order and clear the Capitol building and

grounds of the unlawful occupants, including the defendants – depicted in Image 1 below.

        Image 1, which taken on January 5, 2021, 2 at the U.S. Supreme Court Building at a rally

in support of former President Trump, depicts M. Klein on the left, wearing a backwards red

baseball cap, a red, white and blue gaiter, an olive-green jacket, and red and black fingerless

gloves. M. Klein is carrying a uniquely worn and frayed Gadsden flag. J. Klein, on the right, is

showing a hand signal associated with the Proud Boys and wearing a dark colored baseball cap

with the words “Proud Boy,” a dark short-sleeve button up shirt with the letters “PB” [i.e., Proud

Boys] in yellow lettering on the right breast and “PDX” [i.e., Portland] in yellow lettering on the

left breast, a yellow long-sleeve shirt, an American flag gaiter, and a strap for what appears to be

a black messenger-style bag or backpack.




2
 Image 1, which was taken by a photographer associated with Getty Images, was broadcast on CNN and a
version of the image was used by the FBI to solicit information from the public regarding the identities of
the two depicted individuals. The image appears on Getty Images’ website and its caption, entitled “Trump
Supporters Rally In Freedom Plaza In Washington, DC,” states: “Washington, DC – JANUARY 05:
Members of the Proud Boys stand for their picture near the U.S. Supreme Court Building during a rally
supporting President Donald Trump on January 5, 2021 in Washington, DC. Today’s rally kicks off two
days of pro-Trump events fueled by President Trump’s continued claims of election fraud and a last-ditch
effort to overturn the results of before Congress finalizes them on January 6.” See
https://www.gettyimages.com/detail/news-photo/members-of-the-proud-boys-stand-for-their-picture-
near-the-news-photo/1294713301 (last visited Mar. 21, 2021).


                                                    3
           Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 4 of 23




                                            Image 1

       Although Image 1 was taken the day before the January 6th riot, it was valuable in assisting

with identifying the defendants and tracking each’s conduct as they breached the Capitol and

assisted and attempted to assist others with doing so. Through USCP, media, and other third-party

images and video, the defendants’ actions on January 6th have been well-documented. Such

conduct on January 6th includes:

       •       At approximately 2:11 p.m., M. Klein and the defendant appear on a wall within
               the restricted area of the Capitol grounds. M. Klein, with goggles on his forehead,
               is on video assisting others with climbing a police barricade to ascend the wall,
               which is located next to an external stairway that leads from the Capitol’s Lower
               West Terrace to the Upper West Terrance. Below are still images from such video.
               A portion of the defendant appears visible over M. Klein’s right shoulder in the
               second image.




                                                4
    Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 5 of 23




•       At approximately 2:16 p.m., the defendant, with goggles on his forehead, entered
        the Capitol Building through a doorway which had been forced opened minutes
        earlier, during the initial breach of the Capitol at approximately 2:13 p.m. After
        entering the building, the defendant appeared to engage in a celebratory exchange
        with an identified member of the Proud Boys (“PERSON 1”) and displayed a Proud
        Boys hand signal.




•       At approximately 2:18 p.m., M. Klein entered the Capitol Building through the
        same door as the defendant. M. Klein waited in the lobby area, presumably for the
        defendant, before heading south further into the Capitol.




                                        5
    Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 6 of 23




•       At approximately 2:28 p.m., M. Klein exited the Capitol through a window that had
        previously been damaged by rioters. The area of the window, at the time of M.
        Klein’s exit, had drawn a large law enforcement officer presence.




•       By approximately 2:29 p.m., the defendant and his fellow rioters had made their
        way from the Senate side of the Capitol, through a line of law enforcement officers
        in the Capitol’s Crypt, to the House of Representatives side. They then proceeded
        up a flight of stairs to the Capitol’s Rotunda.




                                         6
        Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 7 of 23




    •       After the defendants left or had been ejected from the Capitol Building and
            regrouped, they appear to have been determined that the attack on the Capitol
            continue. The two made their way to the Capitol’s secure North Side Door. Federal
            law enforcement officers were visible on the other side of the door. Surrounded and
            aided by other rioters, the defendants attempted to forcibly open the door. Their
            efforts were successful, and they were able to wrench open the door.

            Videos of this incident shows that, immediately after the door was breached, the
            defendant moved away from the door and M. Klein donned a pair of goggles and
            stood directly in front of the door, with his Gadsden flag extended, as law
            enforcement officers sprayed what appears to be oleoresin capsicum (OC) spray,
            often referred to as pepper spray, directly at M. Klein’s face as law enforcement
            exited the Capitol building and confronted the crowd.




    The government’s evidence also includes, but is not limited to:

•   Airline records which show the defendants traveled from Portland, Oregon, to
    Philadelphia, Pennsylvania, on January 4, 2021, and returned to Portland from Philadelphia
    on January 8, 2021. The reservation for this trip was made on or about December 29, 2020,
    and the tickets were paid for in cash.




                                             7
          Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 8 of 23




    •   The defendant’s employer’s records which indicate that he requested time off from work
        from January 4 to 8, 2021, because he and his “brother” were “going to stop the steal rally
        in DC.” 3

    •   Messages obtained from M. Klein’s Instagram account pursuant to a search warrant in
        which M. Klein, on or about December 29, 2020, asked another user “[…] You going to
        DC??” When the other user replied that he/she was not and asked if M. Klein was going,
        M. Klein responded, “Yep! Got the time off and am going with one of my bro’s. stoked
        af.”

    •   Search warrant records from Google which show that a mobile device associated with the
        defendant’s gmail.com account was present at various locations in and around the U.S.
        Capitol building on January 6, 2021, for approximately 2½ hours beginning at 2:19 p.m. 4

    •   Search warrant records from Google containing information associated with the
        defendant’s gmail.com account, including images that appear to be backup WhatsApp files
        from a mobile device. 5 Such files include images of, what appear to be, the defendant’s
        Oregon driver’s license and learner’s permit and:

            o An image file dated January 4, 2021 (redacted and clipped below), of, what appears
              to be, a “selfie” of the defendant wearing the same clothing as in Image 1 (above)
              in a public bathroom mirror, displaying a Proud Boys signal. (As described above,
              airline records show that the defendants traveled from Portland to Philadelphia on
              January 4, 2021.)




3
  During a March 23, 2021 interview with the FBI, the defendant admitted being in Washington, D.C., to
attend a rally for former President Trump. However, the defendant denied being at the Capitol and denied
that he was the person in Image 1.
4
  A similar record was not found regarding M. Klein’s gmail.com account. This can be due to several
factors and does not indicate that M. Klein was not present at or within the Capitol.
5
 WhatsApp is a software application which, among other things, allows users to send messages, including
images, to other WhatsApp users through devices such as a smart phone or tablet computer. WhatsApp also
permits users to backup data to Google Drive.


                                                   8
Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 9 of 23
     Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 10 of 23




•   Search warrant records for M. Klein’s Instagram account which included an image file
    (redacted below), dated November 18, 2020, of a red Ford F350 truck with a frayed
    Gadsden flag that appears similar to the one in Image 1, but with less stains. (During his
    March 23, 2021, the defendant identified this truck as M. Klein’s truck.)




•   Image and video files from M. Klein’s Instagram account dated December 24, 2020, that
    appear to show the defendant wearing the same or similar Proud Boys shirt and hat and
    U.S. flag gaiter as he is wearing in Image 1, and showing a hand signal associated with the
    Proud Boys. The image and a clipped still image from the video are below.




                                            10
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 11 of 23




       Additional Information as to the Defendant’s Dangerousness

       In addition to the government’s evidence that the defendants actively participated in the

January 6th attack on the Capitol, there is also evidence that the defendant has participated in at

least one Proud Boys event during which he was prepared to engage in and/or did engage in violent

conduct. Specifically, according to media reports, on September 7, 2020, a group of approximately

100 supporters of former President Trump, including members of the Proud Boys, traveled to the

Oregon capitol building in Salem and clashed with approximately 20 Black Lives Matters

supporters. See Police break up scuffles between demonstrators, arrest two in Oregon’s state

capitol, Reuters, https://www.reuters.com/article/us-global-race-protests-portland/police-break-

up-scuffles-between-demonstrators-arrest-two-in-oregons-state-capital-idUSKBN25Y17P           (last

visited Mar 21, 2021).

       The events in Salem on September 7, 2020, were captured by photographer whose publicly

available images appear to show J. Klein in a camouflage short-sleeve shirt and orange long-

sleeves, body armor, an orange gaiter, goggles similar to those depicted above, and armed with a

yellow baseball bat and paint ball gun. See Right Wing Groups Organize Large Car Rally Near

Portland,   Oregon       as   Counter   to   Ongoing   Anti-Police   Protesters,   David    Ryder




                                                11
Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 12 of 23
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 13 of 23




       Another image from this series (below) purports to show the individual believed to be the

defendant chasing a fleeing Black Lives Matter supporter, who was ultimately assaulted by the

other person in the image. See Proud boy chases down another BLM supporter, beats them down.

Police make arrest, Sergio Olmos https://twitter.com/MrOlmos/status/1303110704350728193

(last visited Mar. 22, 2021).




                                              13
        Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 14 of 23




       Other media reporting of the Salem events appears to show the defendant shooting a

paintball gun at an unknown target.




       Search warrant records from Google for information associated with the defendant’s

gmail.com indicate that the defendant collected images of his involvement in Proud Boy events

(including events in August and September 2020 in Portland), including images from the

September 7, 2020 Salem event very similar to those above. For example:




                                             14
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 15 of 23




       Additional images associated with the defendant’s gmail.com account appear to reflect the

defendant’s readiness and willingness to engage in violence in support of his political beliefs, as

he did on January 6th. Some examples:

           o An image file dated March 21, 2020, of, what appears to be, the defendant standing
             in front of a flag associated with former President Trump and holding a rifle.




           o Image files dated: March 30, 2020, of, what appears to be, the defendant with a
             shotgun and M. Klein holding a Gadsden Flag; May 30, 2020, of a pickup truck
             bearing a Confederate flag image and a rifle in the front; and November 28, 2020,
             of a baseball bat, metal knuckles, body armor, goggles, a military-style helmet,
             Proud Boys t-shirt, and other items. The yellow bat and body armor appear similar
             to those possessed by the defendant at the Salem event.




                                                15
Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 16 of 23
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 17 of 23




preponderance of the evidence.@ United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985).

A finding that the defendant represents a danger to the community Amust be supported by clear

and convincing evidence.@ Id. See also 18 U.S.C. § 3142(f).

        The Federal Rules of Evidence do not apply in pretrial detention proceedings. Fed. R. Evid.

1101(d)(3); 18 U.S.C. § 3142(f)(2)(B). Accordingly, both the government and the defense may

present evidence by proffer or hearsay. United States v. Winsor, 785 F.2d 755, 756 (9th Cir. 1986).

        The United States moves for detention pursuant to 18 U.S.C. § 3142(e)(3)(C), which

provides a rebuttable presumption in favor of detention for an enumerated list of crimes, including

destruction of government property, in violation of 18 U.S.C. § 1361. 7 That rebuttable presumption

applies to the defendant because 18 U.S.C. § 1361 is specifically enumerated in 18 U.S.C.

§ 2332b(g)(5)(B), and carries a maximum sentence of ten years in prison.

        Once a rebuttable presumption is created, it imposes a burden of production on the

defendant to offer contrary credible evidence. See United States v. Alatishe, 768 F.2d 364, 371

(D.C. Cir. 1985). Even if a defendant can rebut the presumption, the presumption does not

disappear; it continues to carry evidentiary weight. “The presumption is not erased when a

defendant proffers evidence to rebut it; rather the presumption remains in the case as an evidentiary

finding militating against release, to be weighed along with other evidence relevant to factors listed

in § 3142(g).” United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008) (internal quotations and

citation omitted). Other relevant factors include (1) the nature and circumstances of the offense

charged, including whether the offense is crime of violence or a Federal crime of terrorism; (2) the


7
  The government notes that the district judges of the District of Columbia have uniformly held in Capitol
riot cases that the rebuttable presumption applies to defendants charged under Section 1361. See, e.g.,
United States v. Nordean, Case No. 21-MJ-195 (C.J. Howell, March 3, 2021); United States v. Powell, Case
No. 21-mj-197 (C.J. Howell, February 11, 2021); see also United States v. Watkins, Case No. 21-cr-28-3
(J. Mehta, February 26, 2021); United States v. Bisgnano, Case No. 21-CR-36 (J. Nichols, February 26,
2021).


                                                   17
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 18 of 23




weight of the evidence against the person; (3) the history and characteristics of the person,

including the person’s character, physical and mental condition, family and community ties,

employment, financial resources, past criminal conduct, history relating to drug or alcohol abuse,

and supervision status at the time of the current offense; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the defendant’s release. 18 U.S.C.

§ 3142(g); Hir, 517 F.3d at 1086.

       The United States also seeks detention pursuant to 18 U.S.C. § 3142(f)(1)(A), because

destruction of government property, in violation of 18 U.S.C. § 1361, is a crime of violence.

Moreover, when destruction of government property is “calculated to influence or affect the

conduct of government by intimidation or coercion,” it also qualifies as a federal crime of

terrorism. See 18 U.S.C. § 2332b(g)(5)(A) and (B).

       As described further below, application of the facts in this case to the detention factors set

forth in Section 3142(g) demonstrate that pretrial detention is warranted and necessary in this case.

       B.      No Condition or Combination of Conditions Will Reasonably Assure the
               Defendant’s Appearance or the Safety of the Community

               (1)     Nature and Circumstances of the Offense

       The circumstances of the offenses charged in this case overwhelmingly support detention.

The defendant is charged by indictment with multiple gravely serious crimes that occurred during

an attempt to occupy the Capitol to prevent Congress from carrying out its duty of certifying the

Electoral College results. Among the things the Court is statutorily required to consider is whether

the defendant is charged with any crimes of violence or terrorism. 18 U.S.C. § 3142(g)(1). He is

charged with both.




                                                 18
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 19 of 23




                   a. The Defendant is Charged with a Federal Crime of Terrorism and a
                      Crime of Violence.

       Felony destruction of property, as charged in the indictment, is a federal crime of terrorism.

18 U.S.C. § 2332b(g)(5), defines “federal crime of terrorism” as an offense that “is calculated to

influence or affect the conduct of government by intimidation or coercion, or to retaliate against

government conduct” and is included in an enumerated list of statutes, which includes 18 U.S.C.

§ 1361. See 18 U.S.C. §§ 2332b(g)(5)(A) & (B). The Grand Jury found probable cause in Count

Two of the indictment to believe that the defendant intended to obstruct an official proceeding by

committing acts of civil disorder, including unlawfully entering the Capitol grounds or building.

As described above, the defendant’s determination to “stop the steal” and prevent Congress from

performing its lawful duties was made clear by their attempt to forcibly open a secure Capitol door

after both of the defendants had already been within the Capitol. Moreover, because 18 U.S.C

§ 1361 is listed in § 2332b(g)(5)(B), there is a rebuttable presumption that no conditions or

combination of conditions can assure the safety of the community or the defendants’ appearance

as required. See 18 U.S.C. § 3142(e)(3)(B).

       Felony destruction of government property is also a crime of violence. For purposes of the

bail statute, as relevant to these offenses, a crime of violence is defined as “an offense that has an

element of the use, attempted use, or threatened use of physical force against the person or property

of another,” if that crime is punishable by ten years or more in prison. See 18 U.S.C.

§ 3142(f)(1)(A) & 16. Section 1361 of Title 18 of the U.S. Code meets those requirements. It is

punishable by ten years if the property damage was greater than $1,000, and its elements include

the use of physical force against the property of another. See United States v. Khatallah, 316 F.

Supp. 2d 207, 213 (D.D.C. 2018) (Cooper, J.) (holding that destruction of government property




                                                 19
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 20 of 23




under a substantially similar statute, 18 U.S.C. § 1363, satisfies a substantially similar elements-

clause statute to qualify as a crime of violence).

                   b. The Charges and the Defendant’s Actions Are Serious.

       The charges in indictment are properly characterized as serious due to the possible statutory

penalties; the coordinated and determined nature of the defendant’s conduct; the defendant’s

violent actions, along with his capitalization on others’ violence throughout January 6th. The

defendant was among the first groups of rioters to enter the Capitol after it was breached at

approximately 2:13 p.m. (e.g., the defendant entered at 2:16 p.m.). Prior to doing so, M. Klein, the

defendant’s co-conspirator, assisted others with ascending a wall to gain access to a stairwell

leading to the Capitol’s Upper West Terrace. And later that day, unsatisfied with their actions thus

far, the defendants, surrounded and assisted by other rioters, joined together to wrench open a

secure Capitol door and force law enforcement officers to fend off yet another wave of rioters

attempting to gain entry to the Capitol.

       As noted above, approximately 139 law enforcement officers were assaulted throughout

the attack on the Capitol. The defendants created a dangerous situation in which additional law

enforcement officers could have been injured. Though the government is unaware of any officers

who were in this instance, such lack of injuries does not mitigate the seriousness of the defendant’s

actions. That the defendant engaged in such conduct--with knowledge of the mayhem that had

already unfolded at the Capitol--shows his reckless disregard for others and the danger he poses.

       The defendant’s conduct on January 6th demonstrated a flagrant disregard and malice

towards the rule of law and a willingness to confront law enforcement officers and use force to

promote his political beliefs. Accordingly, the nature and circumstances of the offenses favor

detention.




                                                 20
           Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 21 of 23




               (2)       Weight of the Evidence Against the Defendant

       As described above, the weight of the evidence against the defendant is very strong and

consists of, among other things, videos and images of the defendant’s conduct on January 6th,

travel records, and items from defendants’ online accounts. Considering that he is facing a robust

government case against him and the potential period of incarceration he is facing, the defendant

has a powerful motivation to flee from the authorities and to forcibly resist his recapture. The

evidence is clear, convincing, and compelling. The weight of the evidence heavily favors the

defendant’s detention.

               (3)       History and Characteristics of the Defendant

       The defendant’s history and characteristics likewise support pretrial detention. The

defendant has demonstrated a preparedness and willingness, if not eagerness, to engage in violence

against those with whom he disagrees, be it Black Lives Matters supporters or the United States

government. The defendant’s dress and weapons at the September 7, 2020 event in Salem appear

to encapsulate his apparent desire to engage in violence with those holding opinions different than

his own.




       In addition, as described above, the defendant was involved with helping to chase down a

Black Lives Matter supporter who was then assaulted by the person with whom the defendant was


                                                21
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 22 of 23




with. The defendant was also photographed appearing to shoot paintballs at unidentified targets at

the event.

       Moreover, images associated with his gmail.com account reflect that the defendant

conflates political opinions and expression with preparedness/use of violence. This is most visible

in defendant’s posing in front of a Trump flag with a rifle and baton and his carrying of a shotgun

while M. Klein displayed a Gadsden flag, as well as in his conduct in Salem on September 7th and

at the Capitol on January 6th.

       Finally, the government is unaware of any expression of remorse or contrition by the

defendant or any reason why the defendant could not or would not engage in similar behavior

again. This factor weighs in favor of detention for the defendant.

               (4)     Nature and Seriousness of the Danger to Any Person or the Community

       The defendant’s above-described conduct on and prior to January 6th demonstrates that he

is a dangerous powder keg, who is prepared to forcibly oppose and engage in violence against

those with whom he disagrees, including the government of the United States. Like the others, this

factor weighs in favor of the defendant’s detention.




                                                22
         Case 1:21-cr-00237-RDM Document 7 Filed 03/26/21 Page 23 of 23




III.   CONCLUSION

       The statutory presumption of detention is appropriate in this matter. Moreover, application

of Section 3142(f)(1)’s statutory factors in this case ably proves that no condition or combination

of conditions will ensure the appearance of the defendant as required or the safety of any individual

or the community. Accordingly, the defendant should be detained pending trial.

                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      ACTING UNITED STATES ATTORNEY
                                                      D.C. Bar No. 415793


                                              By:     /s/ Christopher K. Veatch
                                                      CHRISTOPHER K. VEATCH
                                                      IL Bar No. 6276097 (Detailee)
                                                      JASON B.A. MCCULLOUGH
                                                      D.C. Bar No. 998006
                                                      LUKE M. JONES
                                                      VA Bar No. 75053
                                                      Assistant United States Attorneys
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (312) 886-3389
                                                      christopher.veatch@usdoj.gov




                                                 23
